Name: Commission Regulation (EEC) No 2987/80 of 19 November 1980 amending Regulation (EEC) No 2609/80 as regards preventive withdrawals of apples for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 310/8 Official Journal of the European Communities 20 . 11 . 80 COMMISSION REGULATION (EEC) No 2987/80 of 19 November 1980 amending Regulation (EEC) No 2609/80 as regards preventive withdrawals of apples for the 1980/81 marketing year HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2609/80 is hereby replaced by the following : 'Article 2 1 . Preventive withdrawals may not relate to more than 318 400 tonnes allocated by Member State in the following manner : tonnes Belgium Denmark Germany France Ireland Italy Luxembourg Netherlands United Kingdom 30 600 1 202 23 116 101 166 900 1 22 200 159 36 688 2 369 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 367/80 (2 ), and in particular Article 15a (2) thereof, Whereas Commission Regulation (EEC) No 2609/80 (3) allocated the quantity of apples which may be subject to preventive withdrawals amongst the Member States ; whereas the information available indicates that the quantities likely to be withdrawn by producer groups in some Member States exceed the total quantities alloted to them and that the reverse is true in other Member States ; whereas in order to facili ­ tate these preventive withdrawals as far as possible , the allocation of the total quantity amongst the Member States should be altered ; Whereas , on account of the said alteration , additional time should be allowed for producer organizations which envisage undertaking preventive withdrawals to inform the Member States and, accordingly, the time limit set out in the first subparagraph of Article 5 of Commission Regulation (EEC) No 1 596/79 (4 ) should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, 2 . Preventive withdrawals may relate only to apples of class II of the varieties listed in the Annex . 3 . Notwithstanding the provisions of the first subparagraph of Article 5 of Regulation (EEC) No 1596/79 , producer organizations which envisage undertaking preventive withdrawals of apples during the 1980/81 marketing year may so inform the Member State up to 30 November 1980 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 November 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2 ) OJ No L 140, 5 . 6 . 1980 , p. 24 . Q) OJ No L 268 , 11 . 10 . 1980 , p. 20 . (&lt;) OJ No L 189, 27 . 7 . 1979 , p. 47 .